


Exhibit 10.15




NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.




First Amendment of Supplement to Distribution Agreement


This is an Amendment to the Supplement to Distribution Agreement dated July 27,
2010 (“the Agreement”) between Alpha & Omega Semiconductor (Hong Kong) Limited
(“AOS”) and Frontek Technology Corporation (the “Distributor”). This Amendment
will come into effect from April 21, 2011 (“Effective Date”) after it is duly
signed by both parties. All expressions not defined here shall have the same
meaning as they have in the Agreement. Except to the extent modified by this
Amendment, all provisions of the Agreement shall remain in effect. The parties
agree following amendments to the Agreement:


Revise the “Stock Rotation Program 2)”


From:
“Stock Rotation dollar amount is limited up to [***] guarantee and [***] AOS
discretionary of net billings for the current three-month period.”


To:
“Stock Rotation dollar amount is limited up to [***] guarantee and [***] AOS
discretionary, conditioned upon Distributor's adhering to AOS's backlog and
inventory management guidelines as below:
i)
Distributor maintains backlog within a 4 month window (unless otherwise approved
by AOS in writing) with minimal pull-ins and push-outs (by CRD);

ii)
Distributor plans backlog to achieve 2 month inventory target based on
customer's POS forecast;

iii)
Products that were grossly over-ordered will not be eligible for the [***] AOS
discretionary Stock Rotation. ”





AOS Distributor
By: /s/ Phil Lee By: /s/ Frontek Technology Corporation
Name & Title: Phil Lee, General Manager Name & Title: Jack Wu, Chairman






***CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION***




